Exhibit 10.20

SECOND AMENDED AND RESTATED CONTRIBUTION AGREEMENT

THIS SECOND AMENDED AND RESTATED CONTRIBUTION AGREEMENT (this “Agreement”) is
entered into as of the 22nd day of December, 2015 by and among CARTER VALIDUS
OPERATING PARTNERSHIP II, LP, a Delaware limited partnership (“Borrower”),
CARTER VALIDUS MISSION CRITICAL REIT II, INC., a Maryland corporation (“REIT”),
EACH OF THE ENTITIES IDENTIFIED AS “SUBSIDIARY GUARANTORS” ON THE SIGNATURE
PAGES OF THIS AGREEMENT (the “Initial Guarantors”) and EACH ADDITIONAL GUARANTOR
(AS DEFINED IN THE CREDIT AGREEMENT [HEREINAFTER DEFINED]) THAT MAY HEREAFTER
BECOME A PARTY TO THIS AGREEMENT (REIT, Initial Guarantors and such Additional
Guarantors are sometimes hereinafter referred to individually as a “Guarantor”
and collectively as “Guarantors”, and the Borrower and the Guarantors are
sometimes hereinafter referred to individually as a “ Contributing Party” and
collectively as the “Contributing Parties”).

W I T N E S S E T H:

WHEREAS, Borrower, KeyBank National Association (“KeyBank”), the other lending
institutions from time to time party thereto, and KeyBank, as administrative
agent (the “Agent”) are parties to that certain First Amended and Restated
Credit Agreement dated as of December 17, 2014 (as the same may have from time
to time been amended, modified, supplemented or varied, the “Original Credit
Agreement”);

WHEREAS, Borrower, KeyBank, the other lending institutions which are or may
hereafter become a party thereto (KeyBank, together with such other lending
institutions are hereinafter referred to collectively as the “Lenders”) and
Agent have entered into that certain Second Amended and Restated Credit
Agreement dated of even date herewith (as the same may from time to time be
further amended, modified, restated or extended, being hereinafter referred to
collectively as the “Credit Agreement”), which amends and restates the Original
Credit Agreement, and pursuant to the Credit Agreement, the Lenders have agreed
to extend credit or otherwise provide financial accommodations to the Borrower;

WHEREAS, as a condition to the making of certain Loans and issuing certain
Letters of Credit pursuant to the Credit Agreement, the Lenders have required
that the Guarantors execute and deliver that certain Second Amended and Restated
Unconditional Guaranty of Payment and Performance, dated as of even date
herewith (as the same may from time to time be further amended, modified,
restated or extended, being hereinafter referred to collectively as the
“Guaranty”), pursuant to which, among other things, the Guarantors have agreed
to guarantee the respective obligations described in the Guaranty;

WHEREAS, Borrower is a direct subsidiary of REIT and the Subsidiary Guarantors
are direct or indirect wholly owned subsidiaries of Borrower; and

WHEREAS, the Guarantors are engaged in common business enterprises related to
those of the Borrower and each Guarantor will derive substantial direct or
indirect economic benefit from the effectiveness and existence of the Credit
Agreement and other Loan Documents.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, and to induce the Lenders to make the Loans and issue Letters of
Credit and the Contributing Parties to execute and deliver the Loan Documents to
which they are a party, it is agreed as follows:

1. Definitions. Capitalized terms used herein that are not otherwise defined
herein shall have the meanings ascribed thereto in the Credit Agreement.

2. Contribution.

(a) To the extent that a Borrower or a Guarantor shall make a payment (a
“Payment”) of a portion of the Obligations, then the Borrower or Guarantor that
made the Payment shall be entitled to contribution and indemnification from, and
be reimbursed by, the other Contributing Parties in an amount equal to the
lesser of (a) the amount derived by subtracting from any such Payment the
“Allocable Amount” (as defined herein) of such Contributing Party, and (b) the
“Allocable Amount” (as defined herein) for the other Contributing Parties.

(b) As of any date of determination, the “Allocable Amount” of each Contributing
Party shall be equal to the maximum amount of liability which could be asserted
against such Contributing Party hereunder with respect to the applicable Payment
without (i) rendering such Contributing Party “insolvent” within the meaning of
Section 101(32) of the Federal Bankruptcy Code (the “Bankruptcy Code”) or
Section 2 of either the Uniform Fraudulent Transfer Act (the “UFTA”) or the
Uniform Fraudulent Conveyance Act (the “UFCA”) or the fraudulent conveyance and
transfer laws of the State of New York or such other jurisdiction whose laws
shall be determined to apply to the transactions contemplated by this Agreement
(the “Applicable State Fraudulent Conveyance Laws”), (ii) leaving such
Contributing Party with unreasonably small capital, within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA or Section 5 of the
UFCA or the Applicable State Fraudulent Conveyance Laws, or (iii) leaving such
Contributing Party unable to pay its debts as they become due within the meaning
of Section 548 of the Bankruptcy Code or Section 4 of the UFTA or Section 6 of
the UFCA or the Applicable State Fraudulent Conveyance Laws.

3. Keepwell. Each Qualified ECP Contributing Party hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Contributing
Party to honor all of its obligations under the Guaranty or the other Loan
Documents in respect of the Hedge Obligations (provided, however, that each
Qualified ECP Contributing Party shall only be liable under this Section 3 for
the maximum amount of such liability that can be incurred without rendering its
obligations under this Section 3, or otherwise under the Guaranty or the other
Loan Documents voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Contributing Party under this Section 3 shall remain in full force
and effect until a discharge of the obligations of Guarantors under the Guaranty
if such Qualified ECP Contributing Party is a Guarantor, or of Borrower under
the Credit Agreement and the other Loan Documents and the Hedge Documents if
such Qualified ECP Contributing Party is the Borrower. Each Qualified ECP
Contributing Party intends that this Section 3 constitute, and this Section 3
shall be deemed to constitute, a keepwell, support, or other agreement for the
benefit of each other Contributing Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. For purposes of
Section 3 of this Contribution Agreement, the term “Qualified ECP Contributing
Party” means, in respect of any Hedge Obligation, each Contributing Party that
has total assets exceeding $10,000,000 at the

 

2



--------------------------------------------------------------------------------

time the time such party becomes a party to the Guaranty or grant of the
relevant security interest becomes effective with respect to such Hedge
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

4. No Impairment. This Agreement is intended only to define the relative rights
of the Contributing Parties, and nothing set forth in this Agreement is intended
to or shall reduce or impair the obligations of any Contributing Party to pay
any amounts, as and when the same shall become due and payable in accordance
with the terms of the applicable Loan Documents.

5. Rights Constitute Assets. The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets in favor of
each Contributing Party.

6. Effectiveness. This Agreement shall become effective upon its execution by
each of the Contributing Parties and shall continue in full force and effect and
may not be terminated or otherwise revoked by any Contributing Party until all
of the Obligations shall have been indefeasibly paid in full (in lawful money of
the United States of America) and discharged, all Letters of Credit are returned
undrawn, and the Credit Agreement and financing arrangements evidenced and
governed by the Credit Agreement shall have been terminated.

7. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. EACH OF BORROWER, GUARANTORS,
AGENT AND THE LENDERS HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH RESPECT TO
ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. BORROWER AND EACH
GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES AND, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, PUNITIVE OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. BORROWER AND EACH GUARANTOR (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE
AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 7. BORROWER AND EACH
GUARANTOR ACKNOWLEDGES THAT IT HAS HAD AN OPPORTUNITY TO REVIEW THIS SECTION 7
WITH LEGAL COUNSEL AND THAT EACH BORROWER AND GUARANTOR AGREES TO THE FOREGOING
AS ITS FREE, KNOWING AND VOLUNTARY ACT.

 

3



--------------------------------------------------------------------------------

8. Governing Law. This Agreement shall, pursuant to New York General Obligations
Law Section 5-1401, be governed by and construed in accordance with the laws of
the State of New York.

9. Amendment and Restatement. This Agreement amends, restates and supersedes in
all respects that certain First Amended and Restated Contribution Agreement
dated December 17, 2014 by and among Borrower and the Guarantors a party
thereto.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower and the Guarantors have executed and delivered
this Agreement, under seal, as of the date first above written.

 

BORROWER:                            

CARTER VALIDUS OPERATING PARTNERSHIP II, LP, a

Delaware limited partnership

   By:   

Carter Validus Mission Critical REIT II, Inc., a Maryland

corporation, its general partner

      By:   

/s/ Todd Sakow

      Name: Todd Sakow       Title: Chief Financial Officer    REIT:   

CARTER VALIDUS MISSION CRITICAL REIT II, INC., a

Maryland corporation

      By:   

/s/ Todd Sakow

      Name: Todd Sakow       Title: Chief Financial Officer   

(SEAL)

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

5



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:                                 HC-11250 FALLBROOK DRIVE,
LLC,    HCII-5525 MARIE AVENUE, LLC,    HCII-110 CHARLOIS BOULEVARD, LLC,   
HCII-150 YORK STREET, LLC,    HCII-1800 PARK PLACE AVENUE, LLC,    HCII-5100
INDIAN CREEK PARKWAY, LLC,    DCII-505 W. MERRILL STREET, LLC,    HCII-30
PINNACLE DRIVE, LLC,    HCII-110 EAST MEDICAL CENTER BLVD., LLC,    HCII-15
ENTERPRISE DRIVE, LLC,    HCII-68 CAVALIER BOULEVARD, LLC,    HCII-107 FIRST
PARK DRIVE, LLC,    HCII-3590 LUCILLE DRIVE, LLC,    HCII-237 WILLIAM HOWARD
TAFT ROAD, LLC,    HCII-2752 CENTURY BOULEVARD, LLC,    HCII-200 MEMORIAL DRIVE,
LLC,    DCII-5400-5510 FELTL ROAD, LLC,    HCII-2001 HERMANN DRIVE, LLC,   
HCII-1131 PAPILLION PARKWAY, LLC,   

HCII-HERITAGE PARK, LLC,

each a Delaware limited liability company

   By:    Carter Validus Operating Partnership II, LP, a Delaware limited
partnership       By:    Carter Validus Mission Critical REIT II, Inc.,         
a Maryland corporation, its general partner          By:   

/s/ Todd Sakow

         Name: Todd Sakow          Title: Chief Financial Officer   

SIGNATURES CONTINUED ON NEXT PAGE

 

6



--------------------------------------------------------------------------------

HCII-30 PINNACLE DRIVE PA, LP, a Delaware limited partnership By:    HCII-30
Pinnacle Drive, LLC, a Delaware limited liability
company, its general partner   

By:

   Carter Validus Operating Partnership II, LP, a
Delaware limited partnership, its sole member       By:    Carter Validus
Mission Critical REIT II,
Inc., a Maryland corporation, its General Partner          By:   

/s/ Todd Sakow

         Name: Todd Sakow          Title: Chief Financial Officer HCII-2752
CENTURY BOULEVARD PA, LP, a Delaware
limited partnership By:    HCII-2752 Century Boulevard, LLC, a Delaware limited
liability company, its general partner   

By:

   Carter Validus Operating Partnership II, LP, a
Delaware limited partnership, its sole member       By:    Carter Validus
Mission Critical REIT II,
Inc., a Maryland corporation, its General Partner          By:   

/s/ Todd Sakow

         Name: Todd Sakow          Title: Chief Financial Officer

 

7